                IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                          :           CIVIL ACTION
EMILY TRIAS                               :
AS PARENT AND NATURAL                     :
GUARDIAN OF M.T., A MINOR,                :
             Plaintiff,                   :
         v.                               :           NO. 20-813
                                          :
QVC, INC.                                 :
                 Defendant.               :


                                  ORDER

     AND NOW, this 2nd day of April 2020, upon consideration of Plaintiff’s

Motion to Remand (ECF No. 29) and Defendant’s Response thereto (ECF No. 30),

it is hereby ORDERED and DECREED Plaintiff’s Motion to Remand (ECF No.

29) is DENIED.

                                               BY THE COURT:

                                               /s/ Chad F. Kenney
                                               CHAD F. KENNEY, JUDGE




                                      1
